DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the Applicant’s amendment filed on March 5, 2021. Claim 26 has been canceled by the amendment filed on March 5, 2021. Claims 11-18 are canceled by the Examiner’s Amendment below. Claims 1-10 and 19-25 are pending and will be considered for examination. 

EXAMINER'S AMENDMENT

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given in a telephone interview with Attorney Brooke Quist on March 10, 2021. 

Please amend the claims as follows: 
Claims 11-18: cancel these claims
Claim 19: At line 1 of the claim, change the dependency from claim 11 to claim 1.




Allowable Subject Matter
Claims 1-10 and 19-25 are allowed.
The following is the Examiner’s statement of reasons for allowance: Statement of allowance is in reference to independent claims 1 and 22. All other claims are dependent of these independent claims.  
Applicant’s amendments and arguments (regarding 112(b) and 103) have been fully considered and are found to be persuasive. Claims 1 and 22 recite the combination of elements that overcome the 103 rejection and result in allowable subject matter. 
The limitations of claim 26 of the 10/27/2020 claim set have been brought into claims 1 and 22 of the 10/27/2020 claim set, resulting in the current amended claims 1 and 22. Although the limitations of claim 26 of the 10/27/2020 claim set are taught by Rogers and Blumberg as indicated by the 04/29/2020 Non-Final rejection, the motivation to combine Rogers and Blumberg with the other references used to reject independent claims 1 and 22 of the 10/27/2020 claim set (i.e., Suchet, Akbarpour, Arceo, and Udumudi – see 01/25/2021 Final rejection) is not sufficient to support a 103 rejection of claims 1 and 22. Therefore, claims 1 and 22 and their dependent claims are allowable. 

Discussion of most relevant prior art:
The following references have been identified as the most relevant prior art to the claimed invention:

"New Google Chrome Extension Provides Universal Shopping Cart, Makes Entire Internet Shoppable", by PR Newswire (“Newswire”). Newswire generally teaches a universal shopping cart associated with a multi-platform e-commerce system that allows users to shop, sell and save products from multiple retailers in a single 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN SUTCH JR. whose telephone number is (469)295-9224.  The examiner can normally be reached on M-F 10am - 7pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/NORMAN DONALD SUTCH JR./Examiner, Art Unit 3684                                                                                                                                                                                                        

/NAEEM U HAQ/Primary Examiner, Art Unit 3625